771 F.2d 1373
VAN BOURG, ALLEN, WEINBERG & ROGER, for and on Behalf ofCARPET, LINOLEUM, AND SOFT TILE WORKERS UNION,LOCAL 1288, Plaintiff-Appellee,v.NATIONAL LABOR RELATIONS BOARD, Defendant-Appellant.
No. 83-1722.
United States Court of Appeals,Ninth Circuit.
Sept. 24, 1985.

ORDER
Before GOODWIN, PREGERSON, and NELSON, Circuit Judges.


1
Plaintiff-Appellee's Motion for Order that Previous Orders of Court Not be Published is Granted.  This order will affect only the court's orders of March 26, 1985 and June 10, 1985.  Those orders will not be published.